DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on June 4, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 4, 2021 has been entered.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1-3 of the specification. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The title of the invention is not descriptive. To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
--- MULTIFUNCTION MACHINE, IMAGE SCANNING APPARATUS, CONTROL METHOD FOR MULTIFUNCTION MACHINE, AND COMPUTER READABLE STORAGE MEDIUM, THAT CONTROLS CONVEYANCE OF A DOCUMENT ON THE BASIS OF THE THICKNESS OF THE DOCUMENT ---.
Examiner's Statement of Reason for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Multifunction Machine, Image Scanning Apparatus, Control Method for Multifunction Machine and Computer Readable Storage Medium, that Controls Conveyance of a Document on the Basis of The Thickness of the Document.
Claims 1, 6, 10 and 11 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] wherein the object is displayed in accordance with detection of placement of the document while the display displays a function selection screen, through which at least a copy function is selected, and the storage stores the information indicating the thickness received by the displayed object, and wherein, after the copy function is selected and execution of the copy function is instructed, the conveyor conveys the document based on the stored information indicating the thickness.” along with all other limitations as required by independent claim 1.
“[6] […] wherein the object is displayed in accordance with detection of placement of the document while the display displays a login screen, and the storage stores the information that indicates the thickness received by the displayed object, and wherein, after the user logs in the image processing apparatus and the user instructs execution of a copy function, the conveyor conveys the document based on the stored information indicating the thickness.” along with all other limitations as required by independent claim 6.
“[10] […] wherein the object is displayed in accordance with detection of placement of the document while a function selection screen, through which at least a copy function is selected, is displayed, and the information indicating the thickness received by the displayed object is stored, and wherein, after the copy function is selected and execution of the copy function is instructed, the document is conveyed based on the stored information indicating the thickness.” along with all other limitations as required by independent claim 10.
“[11] […] wherein the object is displayed in accordance with detection of placement of the document while a function selection screen, through which at least a copy function is selected, is displayed, and the information indicating the thickness received by the displayed object is stored, and wherein, after the copy function is selected and execution of the copy function is instructed, the document is conveyed based on the stored information indicating the thickness
Specifically, the closest prior art, Yoshimura et al. (2017/0052278), Hirao (2020/0137261), Hayamizu (2019/0227426), Watanabe et al. (2019/0212684), Maejima et al. (2017/0336748) and Ikeda (2012/0013955), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-5, 7-9 and 12 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shibata (2020/0236238) teaches an image reading apparatus configured to cause a document placed on a document tray to be conveyed based on information about a thickness of the document includes a detector configured to detect the document placed on the document tray, a display device configured to display an object for setting the thickness of the document when the detector detects the document placed on the document tray, a sheet conveyance controller configured to cause a sheet conveyance device to convey the document based on information about the thickness of the document set by the object displayed by the display device, and a reader configured to read an image of the document conveyed by the sheet conveyance device, wherein the image reading apparatus receives a setting as to whether a screen for setting the 
Kawabata et al. (2021/0048771) teaches an image forming apparatus includes: a sheet feeding tray that stores a sheet; a sheet thickness measurement device that measures a sheet thickness of the sheet fed from the sheet feeding tray; a hardware processor that: determines a type of the sheet of which the sheet thickness is measured, a sheet type associated with each of sheet thickness ranges, and the sheet thickness measured by the sheet thickness measurement device; and adjusts a first sheet thickness range to cause the first sheet thickness range to be expandable to at least one of an upper limit value side or a lower limit value side; and an image former that forms an image on the sheet fed from the sheet feeding tray under image forming conditions corresponding to the sheet type determined by the hardware processor.
Totsuka (2020/0137259) teaches an image reading apparatus which is capable of preventing occurrence of a paper jam and poor stacking during conveyance of originals. The image reading apparatus sets a type of an original, conveys the original based on the set type of the original, and reads an image on the conveyed original. An original detecting sensor detects placement of the original on an original tray. An LCD touch panel displays an object for setting a type of the original in response to the detection by the original detecting sensor.
Chikugo (2018/0335718) teaches an image forming apparatus includes an image forming portion, first and second rotatable members, a jam detecting 
Kamiya (5,721,627) teaches an image forming apparatus comprises a plurality of decks for accommodating sheets, a feeder for feeding sheets from said decks, an image forming unit for forming an image on a sheet fed by said feeder, a detector for detecting thicknesses or colors of the sheets accommodated in said decks, an input unit for designating a desired thickness or color of the sheet, and a control unit for controlling said feed means to feed the sheet of the desired thickness or color from said decks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672